Exhibit 10.14

HSN, Inc.

Amended and Restated Deferred Compensation Plan for Non-Employee Directors

1. Purpose. The purpose of the HSN, Inc. Amended and Restated Deferred
Compensation Plan for Non-Employee Directors (the “Plan”) is to provide
non-employee directors of HSN, Inc. (or any successor thereto) (the “Company”)
with an opportunity to defer Director Fees (as defined in paragraph 4(b) below).

2. Effective Date. The Plan became effective August 20, 2008, and was amended
and restated, pursuant to Section 13 of the Plan, effective December 22, 2008.

3. Eligibility. Any member of the Board of Directors (the “Board”) of the
Company who is not an employee of the Company or of any subsidiary or affiliate
of the Company is eligible to participate in the Plan.

4. Election to Defer Compensation.

(a) Time of Eligibility. An election to defer Director Fees by a newly elected
director shall be made by such director within the 30-day period following his
or her election to the Board, which election shall apply only to Director Fees
earned for services performed after the date of such election. A director who
has either (i) not previously elected to defer Director Fees or
(ii) discontinued (or wishes to modify) a prior election to defer Director Fees
may elect to defer Director Fees (or modify an existing deferral election) by
giving written notice to the Company on or prior to November 1 of each year (or
such other date as may be determined from time to time by the Secretary of the
Company in accordance with paragraph 10 of the Plan and in compliance with
applicable law). Any such election shall only apply to Director Fees earned for
services performed during the calendar year following such written notice. The
effectiveness of a given election shall continue until the participant’s
Separation from Service, as defined in Section 14 of the Plan, or until the end
of the calendar year during which the director gives the Company written notice
of its discontinuance or modification, whichever shall occur first. Any notice
of discontinuance or modification shall operate prospectively from the first day
of the calendar year following the receipt of such written notice by the
Secretary of the Company, and Director Fees payable during any subsequent
calendar year shall either be paid (absent any timely future deferral election)
or deferred in accordance with the terms of the discontinuance or modified
election, as applicable; provided, however, that Director Fees theretofore
deferred shall continue to be withheld and shall be paid in accordance with the
notice of election pursuant to which they were withheld. All written notices
regarding deferral elections and/or the discontinuance or modification of prior
deferral elections shall be made on a form prescribed by the Company.

(b) Amount of Deferral. A participant may elect to defer receipt of all or a
specified portion of the cash fees receivable by such participant for services
performed as a director of the Company (which amounts shall include fees for
services as a member of one or more Committee(s) of the Board and meeting
attendance fees, if any (among other fees), as and if applicable from time to
time) that are otherwise payable to the director in cash (the “Director Fees”).



--------------------------------------------------------------------------------

(c) Manner of Electing Deferral. A participant shall elect to defer Director
Fees by giving written notice to the Company in a form prescribed by the
Company. Such notice shall include:

(i) the percentage or amount of Director Fees to be deferred (the “Deferred
Fees”);

(ii) the allocation of the Deferred Fees between the “Cash Fund” or “Share
Units;” and

(iii) in the case of a participant’s initial election only, an election of a
lump-sum payment or of a number of annual installments (not to exceed five) for
the payment of the Deferred Fees (plus the amounts (if any) credited under
Section 5), with such lump-sum payment or the first installment payment
occurring on the later of (A) the calendar year following the calendar year in
which the participant’s Separation from Service occurs (but not earlier than
January 15th of such year) or (B) the first day of the seventh month following
the date on which the participant’s Separation from Service occurs (and
otherwise in compliance with applicable law), with any successive annual
installment payments to be made not earlier than January 15th of each such year.
Any payment election made by a participant in connection with his or her initial
election to participate in the Plan shall apply to all Deferred Fees, whether
covered by the initial deferral election or a subsequent deferral election;
provided, however, that this paragraph 4(c)(iii) shall not preclude subsequent
modifications to the payment election described immediately above that are made
in connection with a participant’s Separation from Service and in compliance
with paragraph (d) below.

(d) Manner of Amending Deferral. A participant may change his or her payment
election in accordance with the following requirements:

(i) Subject to clauses (ii) and (iii) of this paragraph (d), such election may
not take effect until the twelve (12) month anniversary of the date the election
is made and filed with the Secretary of the Company using a form prescribed by
the Company;

(ii) Such lump-sum payment or the first installment payment shall not be made
less than five (5) years after the date that the participant’s Deferred Fees
(plus the amounts (if any) credited under Section 5) would have been paid
pursuant to paragraph (c)(iii) above (or such later year if a prior modification
was made pursuant to this paragraph); and

 

2



--------------------------------------------------------------------------------

(iii) Any new election shall not be effective unless made at least twelve
(12) months prior to the year in which the payment of the Deferred Fees (plus
the amounts (if any) credited under Section 5) would otherwise commence.

5. Deferred Compensation Account. The Company shall establish a book-entry
account for each participant to record the participant’s Deferred Fees (the
“Account”).

(a) For Deferred Fees allocated by the participant to the Cash Fund:

(i) at the time the Director Fees would otherwise have been payable, the Account
will be credited with the amount of the Deferred Fees, receipt of which the
participant has elected to defer, and

(ii) at the end of each calendar year or terminal portion of a year, the Account
will be credited with deemed interest, at an annual rate equivalent to the
weighted average prime or base lending rate of JP Morgan Chase Bank (including
any successor thereto or such other financial institution that may be selected
from time to time by the Secretary of the Company in accordance with paragraph
10 of the Plan and in accordance with applicable law) for the relevant year or
portion thereof (the “Interest Equivalents”), upon the average daily balance in
the Account during such year or portion thereof.

(b) For Deferred Fees allocated by the participant to Share Units:

(i) at the time the Director Fees would otherwise have been payable, (A) the
Account will be credited with the amount of the Deferred Fees, receipt of which
the participant has elected to defer and (B) such amount of Deferred Fees shall
be converted on such date in book entry to a number of “Share Units” (computed
to the nearest 1/1000 of a share) equal to the number of shares of common stock,
par value $.01 per share (“Common Stock”), of the Company that theoretically
could have been purchased on such date with such amount of Deferred Fees, using
the closing price for the Common Stock on such date (or, if such date is not a
trading day, on the next preceding trading day) on The Nasdaq Stock Market’s
National Market System (“Nasdaq”) or, if the Common Stock is not then listed or
quoted on Nasdaq, the principal stock exchange on which the Common Stock is then
traded;

(ii) on each date on which a dividend is paid on the Common Stock, the Account
will be credited with the number of Share Units (computed to the nearest 1/1000
of a share) which theoretically could have been purchased with the amount of
dividends payable on the number of shares of Common Stock equal to the number of
Share Units in the participant’s Account immediately prior to the payment of
such dividend; the number of additional Share Units shall be calculated as in
paragraph 5(b)(i) above, provided that, with respect to dividends paid in kind,
the amount of such dividend shall be determined based on the fair market value
of such dividend on the date of the dividend distribution (which, if such

 

3



--------------------------------------------------------------------------------

dividend is a security that is then traded on a stock exchange, the fair market
value of such security shall be the closing price on such date of the security
on the principal stock exchange on which the security is then traded (or, if
such date is not a trading day, on the next trading day); and

(iii) on the date of the occurrence of any event described in paragraph 7(d)
below, the Account will be credited with the number of Shares Units necessary
for an equitable adjustment, which adjustment shall be determined in accordance
with paragraphs 7(d) and 10 of the Plan and in accordance with applicable law.

(c) Unless otherwise determined by the Secretary of the Company in accordance
with paragraph 10 of the Plan and in accordance with applicable law, Deferred
Fees shall be payable (and related amounts credited to participant Accounts) on
a quarterly basis. Each payment shall be classified as a “separate payment”
under Section 409A of the Code.

6. Value of Deferred Compensation Accounts. The value of each participant’s
Account on any date shall consist of (a) in the case of the Cash Fund, the sum
of the Deferred Fees credited in accordance with paragraph 5 above and the
Interest Equivalents credited through such date, if any, and (b) in the case of
the Share Units, the market value of the corresponding number of shares of
Common Stock on such date, determined using the closing price for the Common
Stock on such date (or, if such date is not a trading day, on the next preceding
trading day) on Nasdaq, or if the Common Stock is not then listed or quoted on
Nasdaq, the principal stock exchange on which the Common Stock is then traded. A
participant’s Account shall be credited with Interest Equivalents or additional
Share Units, if any, as applicable for so long as there is an outstanding
balance credited to the Participant’s Account.

7. Payment of Deferred Compensation. No payment shall be made from a
participant’s Account except as follows:

(a) The balance of Deferred Fees and Interest Equivalents in a participant’s
Account credited to the Cash Fund shall be paid in cash in the manner elected in
accordance with the provisions of paragraph 4(c) above. If annual installments
are elected, the amount of the first payment shall be a fraction of the balance
in the participant’s Account as of the December 31 of the year preceding such
payment, the numerator of which is one and the denominator of which is the total
number of annual installments elected. The amount of each subsequent payment
shall be a fraction of the balance in the participant’s Account as of
December 31 of the year preceding each subsequent payment, the numerator of
which is one and the denominator of which is the total number of installments
elected minus the number of installments previously paid. Each payment pursuant
to this paragraph 7(a) shall include Interest Equivalents, but only on the
amount being paid, from the preceding December 31 to the date of payment.

(b) The balance in a participant’s Account credited to Share Units shall be paid
in the number of actual shares of Common Stock equal to the whole number of
Share Units in the participant’s Account. If annual installments are elected,
the whole

 

4



--------------------------------------------------------------------------------

number of shares of Common Stock in the first payment shall be a fraction of the
number of Share Units in the participant’s Account as of December 31 of the year
preceding such payment, the numerator of which is one and the denominator of
which is the total number of annual installments elected. The whole number of
shares of Common Stock in each subsequent payment shall be a fraction of the
Share Units in the participant’s Account as of December 31 of the year preceding
each subsequent payment, the numerator of which is one and the denominator of
which is the total number of installments elected minus the number of
installments previously paid. If annual installments are elected, cash payments
in lieu of fractional shares of Common Stock issuable in respect of fractional
Share Units, if applicable, shall be made with the last payment.

(c) Notwithstanding the election of the participant pursuant to paragraph 4(c),
in the event of a participant’s death, failure to comply with ethics or
“conflict of interest” laws in accordance with Treasury Regulation
Section 1.409A-3(j)(4)(iii) (a “Conflict Event”), or Disability, as defined in
Section 14 of the Plan, the balance in the participant’s Account (in the case of
the Cash Fund, including Interest Equivalents in relation to the elapsed portion
of a year in which the participant’s death, Disability or Conflict Event occurs,
if any) shall be determined as of such date of death, Conflict Event or
Disability, and such balance shall be paid in one lump-sum payment in cash in
the case of the Cash Fund or in actual shares of Common Stock in the case of
Share Units to the participant or the participant’s estate, as the case may be,
as soon as reasonably practicable thereafter (and otherwise in compliance with
applicable law) but in no event later than the later of the last day of such
calendar year in which the death, Conflict Event or Disability occurred or
ninety (90) days following the occurrence of the death, Conflict Event or
Disability.

(d) In the event of any merger, consolidation, acquisition of property or
shares, stock rights offering, liquidation, disaffiliation, or similar event
affecting the Company or any of its subsidiaries, the Board or the Compensation
and Human Resources Committee (or such other Committee as the Board may from
time to time designate) (the “Committee”) may make such equitable substitutions
or adjustments in the aggregate number of Share Units in a participant’s
Account, in the form or type of property represented by such Share Units and in
the number and kind of shares reserved for issuance as the Board or the
Committee deems appropriate. In the event of a stock dividend, stock split,
reverse stock split, separation, spinoff, reorganization, extraordinary dividend
of cash or other property, share combination, or recapitalization or similar
event affecting the capital structure of the Company, the Committee or the Board
shall make such substitutions or adjustments as it deems appropriate and
equitable to the aggregate number of Share Units in a participant’s Account, in
the form or type of property represented by such Share Units and in the number
and kind of shares reserved for issuance. Any successor corporation or other
acquirer of the Company shall be required to assume the Company’s obligations
hereunder and substitute an appropriate number of shares of stock or other
equity measure of such successor entity for Share Units.

 

5



--------------------------------------------------------------------------------

8. Participant’s Rights Unsecured. The right of a participant to receive any
unpaid portion of the participant’s Account, whether the Cash Fund or Share
Units, shall be an unsecured claim against the general assets of the Company.

9. Nonassignability. The right of a participant to receive any unpaid portion of
the participant’s Account shall not be assigned, transferred, pledged or
encumbered or be subject in any manner to alienation or anticipation.

10. Administration. This Plan shall be administered by the Secretary of the
Company, who shall have the authority to adopt rules and regulations for
carrying out the Plan and to interpret, construe and implement the provisions
thereof.

11. Stock Subject to Plan. The total number of Share Units that may be credited
to the Accounts of all eligible directors, and the total number of shares of
Common Stock reserved and available for issuance, under the Plan shall be
100,000.

12. Conditions Upon Issuance of Common Stock. Shares of Common Stock shall not
be issued pursuant to the Plan unless the issuance and delivery of such shares
pursuant hereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the shares of
Common Stock may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

13. Amendment and Termination. This Plan may be amended, modified or terminated
at any time by the Committee or the Board; provided, however, that no such
amendment, modification or termination shall, without the consent of a
participant, adversely affect such participant’s rights with respect to amounts
theretofore accrued to the participant’s Account and any amendment or
termination of the Plan shall be effected in accordance with the requirements of
Section 409A of the Code.

14. Section 409A of the Code.

(a) The terms and conditions of the Plan are intended to comply (and shall be
interpreted in accordance) with Section 409A of the Code and the regulations
thereunder.

(b) For purposes of this Plan, “Separation from Service” shall mean a
“separation from service” as defined in Section 409A of the Code.

(c) No action shall be taken under the Plan that will cause any Account to fail
to comply in any respect with Section 409A of the Code without the written
consent of the participant.

(d) Any adjustments to Share Units and/or cash payments made pursuant to
paragraph 7(d) shall be made (i) in compliance with the requirements of
Section 409A of the Code and (ii) in such a manner as to ensure that after such
adjustment and/or cash payment, the Share Units or Deferred Fees to be paid
comply with the requirements of Section 409A of the Code.

 

6



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Plan to the contrary, if the
participant is a Specified Employee at the time of his or her Separation from
Service, any payment to be made to a participant upon his or her Separation from
Service shall be delayed until the earlier of (i) the first day of the seventh
month following his or her Separation from Service, or (ii) death. For purposes
of this Plan, “Specified Employee” shall mean any participant who is a “key
employee” (as defined in Code Section 416(i) without regard to paragraph
(5) thereof), as determined by the Company in accordance with its uniform policy
with respect to all arrangements subject to Code Section 409A, based upon the
twelve (12) month period ending on each December 31st. All participants who are
determined to be key employees under Code Section 416(i)(1(A)(i), (ii) or
(iii) (without regard to paragraph (5) thereof) on December 31st shall be
treated as Specified Employees for purposes of the Plan during the twelve
(12) month period that begins on the following April 1st.

(f) For purposes of this Plan, “Disability” shall mean a disability within the
meaning of Section 409A of the Code.

 

7